Citation Nr: 0412161	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The appellant in this case is the surviving spouse of a 
deceased individual who allegedly had recognized service in 
the armed forces of the United States. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.

In March 2004, the Board notified the appellant that she was 
entitled to representation in her appeal and afforded her the 
opportunity to designate an accredited representative.  The 
appellant did not respond to said correspondence, thus, the 
Board will proceed with adjudication of this matter.


REMAND

In November 2003, the appellant submitted additional 
evidence, including an affidavit from P.D.C. and F.A., to the 
RO.  This evidence was forwarded to the Board and received in 
December 2003.  The appellant did not waive RO consideration 
of the evidence.  The RO has not considered the evidence or 
issued a supplemental statement of the case (SSOC).  See 
38 C.F.R. § 19.31 (2003). Accordingly, a remand is required.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2003) (formerly 38 C.F.R. §§ 3.8 and 3.9, redesignated and 
amended at 66 Fed. Reg. 66767 (Dec. 27, 2001)).  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2003); 
see Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 
1991); Dela Pena v. Derwinski, 2 Vet. App. 80 (1992).  

In April 1982, the RO sent a VA Form 21-3101, Request for 
Information, to the United States Army Reserve Personnel 
Command (ARPERSCOM, formerly ARPERCEN) in an effort to verify 
the service record of the appellant's deceased spouse 
("deceased").  In May 1982, ARPERSCOM responded that the 
deceased had no recognized service in the armed forces of the 
United States.  The record, however, reflects certain 
personal information that is inconsistent with that provided 
to ARPERSCOM.  

A VA RO Memorandum For File dated in August 2003 shows that 
the personal information sent to ARPERSCOM included the 
deceased's last name spelled two different ways.  His service 
number was [redacted].  Additionally, his possible dates of 
birth were listed as either January [redacted], 1914 or October [redacted], 
1917.

However, a service record received in March 1994 shows that 
the deceased's last name was spelled a third way.  The date 
of birth was listed as April [redacted], 1918.  The record shows that 
his current enlistment was from December 1944 to February 
1946, and that he had served with E Company, 2nd Battalion, 
2nd Infantry unit.

Other inconsistent information than that provided to 
ARPERSCOM includes the a Certification from the Republic of 
the Philippines, Department of National Defense, dated in 
January 1981, and received by the RO in March 1994, shows 
that the deceased served with I Company, 3rd Battalion, 97th 
Infantry unit.

Additionally, a WCC Form 175 dated in October 1953 and 
received by the RO in June 2003 shows that the deceased's 
date of birth was June [redacted], 1916.  A claim number of [redacted] 
was provided.

There is nothing in the claims file to suggest ARPERSCOM 
conducted a records search with the information discussed 
above.  Consequently, the record contains evidence that would 
warrant a further request to the service department to verify 
or recertify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 
11 Vet. App. 80, 82 (1998) (observing that if there is reason 
to believe that information provided to service department 
was erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department).

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The appellant should be provided 
appropriate notification under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Such 
notice should 1) inform her about the 
information and evidence not of record that 
is necessary to substantiate the claim; 2) 
inform her about the information and evidence 
that VA will seek to obtain on her behalf; 3) 
inform her about the information or evidence 
that she is expected to provide; and 4) 
request or tell her to provide any evidence 
in her possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); see also 
38 C.F.R. § 3.159 (2003).  
 
2.  The RO must contact ARPERSCOM and request 
reverification of service.  The request 
should clearly ask ARPERSCOM to document that 
its reverification of service encompassed a 
search under all personal information not 
previously considered.  As discussed above, 
reverification should confirm a search under 
the appropriate spelling of the deceased's 
last name, date of birth, and service number. 

3.  Finally, the RO must readjudicate the 
appellant's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained since the issuance of the June 2003 
SSOC.  If the decision with respect to the 
claim remains adverse to the appellant, she 
should be furnished a supplemental statement 
of the case and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




